Citation Nr: 1750273	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased initial ratings for service-connected psychiatric disability, currently assigned staged ratings of 50 percent prior to November 29, 2012 and 70 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 29, 2012.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to February 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  At the Veteran's request, a June 2015 hearing was scheduled in conjunction with this appeal, but he withdrew that request by May 2015 correspondence.

The Board notes that the Agency of Original Jurisdiction (AOJ) has granted TDIU from November 29, 2012 in a May 2013 rating decision.  However, as the Veteran has claimed explicitly that his psychiatric disability contributes to TDIU, the matter of whether TDIU is warranted prior to that date remains on appeal as part and parcel of the instant increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's service-connected psychiatric disability has been productive of occupational and social impairment with deficiencies in most areas prior to November 29, 2012.

2.  At no point during the periods on appeal is the Veteran's psychiatric disability shown to produce total occupational and social impairment contemplated by the criteria for a 100 percent schedular rating.

3.  The evidence is at least in relative equipoise as to whether the Veteran's psychiatric disability rendered him unemployable prior to November 29, 2012.


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted prior to November 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2017).

2.  A 100 percent rating is not warranted at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.130 (2017).

3.  TDIU is warranted prior to November 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Psychiatric Disability

The Veteran alleges that his psychiatric disability warrants ratings in excess of 50 percent prior to November 29, 2012 and 70 percent from that date.  

After reviewing the evidence, it is readily apparent that, prior to November 29, 2012, the Veteran's psychiatric disability, while varying in its severity, certainly  caused deficiencies in mood (e.g., through mood swings and depression), work (e.g., staggered employment and consistent notations that he had difficulty working due to social anxiety, panic attacks, and concentration deficits) , school (e.g., quitting school due to his inability to cope with the associated stress), judgment (e.g., notations of occasionally impaired judgment), and thinking (e.g., occasional concentration and short-term memory deficits).  Moreover, a February 2011 VA examination report explicitly notes that his psychiatric disability causes occupational and social impairment with deficiencies in thinking, work, mood, and school and a May 2011 private psychiatric examination report similarly notes "[m]ajor impairment in several areas of functioning."  Consequently, the Board finds the evidence reasonably shows that the Veteran's service-connected psychiatric disability caused occupational and social impairment commensurate with deficiencies in most areas of functioning prior to November 29, 2012, and a 70 percent rating is warranted.  In this regard, the Board resolves the remaining reasonable doubt in the Veteran's favor and the appeal must be partially granted.

Notwithstanding the above, however, the Board finds there is simply no evidence to indicate that, at any point during the period on appeal, the Veteran's disability has caused occupational and social impairment commensurate with a 100 percent rating.  In so finding, the Board finds it critical to keep in mind that the criteria for a 100 percent rating contemplate a degree of impairment that is totally disabling, both occupationally and socially.  Here, it is readily apparent that the Veteran's disability has certainly been severe and he is totally occupationally impaired, but total social impairment is not shown.  Notably, treatment records show he has consistently maintained normal family relations and at least some recreational interests (i.e., fishing, martial arts, and exercise).  Moreover, more recent records show that his condition has improved since he moved, and that he now lives with his girlfriend and their children and, with the proper treatment and management skills, seems to be functioning better than before, by his own report.  Throughout the period on appeal, the Veteran has been able to retain a significant degree of social functioning.  Critically, there are no clinical evaluations which endorse such a total degree of impairment and the majority of his regular treatment records reflect relatively normal mental status examinations, despite some fluctuations in motivation, mood, thinking, and judgment.  Consequently, the preponderance of the evidence is against finding the Veteran's psychiatric disability has produced total occupational and social impairment and a higher 100 percent rating is not warranted at any time during the period on appeal.  

TDIU, prior to November 29, 2012

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that, by reason of service-connected disability, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Age, however, will not be considered. Id. at § 4.19.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In light of the finding above, the Board notes that the Veteran's psychiatric disability is now rated 70 percent prior to November 29, 2012 as well as afterwards.  Thus, the Veteran certainly meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) based on his psychiatric disability alone for the period under consideration.  Moreover, keeping in mind the prohibition of differentiating between service-connected and nonservice-connected psychiatric symptoms absent clear evidence that such may be distinguished from one another established in Mauerhan, the Board finds the evidence readily shows that the Veteran was only able to work intermittently as a result of his social anxiety, panic attacks, irritability, and other service-connected psychiatric symptoms.  Critically, the only medical opinion addressing the Veteran's employability prior to November 29, 2012 is found in the May 2011 private psychiatric evaluation report, and explicitly found "[m]ajor impairment in several areas of functioning" and that the Veteran is "unemployable due to psychiatric condition."  Accordingly, the Board finds the evidence is at least in relative equipoise as to whether TDIU is warranted prior to November 29, 2012.  Thus, the Board resolves all remaining reasonable doubt in this matter and finds the appeal thereof must be granted.


ORDER

A 70 percent rating (but not higher) for service-connected psychiatric disability prior to November 29, 2012 is granted.

TDIU prior to November 29, 2012 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


